 1
 2
 3
 4
 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8
      MARK LANE, individually,                         Case No. C18-483RSM
 9
10                   Plaintiff,                        ORDER DENYING DEFENDANTS’
                                                       MOTION FOR SUMMARY JUDGMENT
11                     v.                              ON FAILURE TO ACCOMMODATE
12    THE KROGER CO., a foreign corporation,
13    registered and doing business in
      Washington as FRED MEYER STORE
14    #25, and FRED MEYER STORES, INC., a
      foreign corporation, registered and doing
15    business in Washington as FRED MEYER
16    STORE #25,

17                 Defendants.
18
                                        I.     INTRODUCTION
19
             This matter comes before the Court on Defendants Kroger and Fred Meyer Stores, Inc.
20
     (collectively “Defendants” or “Fred Meyer”)’s Motion for Summary Judgment Regarding
21
22   Failure to Accommodate Claim. Dkt. #26. Plaintiff Mark Lane opposes. Dkt. #32. For the

23   reasons stated below, this Motion is DENIED.
24
                                         II.      BACKGROUND
25
            The Court has previously set forth certain background facts in a prior Order. See Dkt.
26
27   #25. The Court will now focus only on those facts relevant to the claim at issue and necessary

28   for the Court to reach a ruling.

     ORDER DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT ON
     FAILURE TO ACCOMMODATE - 1
             Mark Lane started working for the grocery and retail chain Fred Meyer in 1997. Dkt.
 1
 2   #33-1 (“Lane Dep.”) at 30:14-16. At all times relevant to this case, he worked as a cashier

 3   assigned to operate/supervise self-checkout terminals for a Fred Meyer store in Bellingham,
 4
     Washington.      See Dkt. #26 at 2–4.       Beginning in 2011, Mr. Lane sought various
 5
     accommodations for multiple disabilities. See Dkt. #1-1 (“Complaint”) at ¶¶ 3.3, 3.4, 3.7-3.10,
 6
 7   3.14, 3.21-3.22. The details of these early accommodations are not at issue in this Motion.

 8           On March 4, 2014, District HR Manager Kevin Ruoff and in-store HR Manager Karla
 9   Booker met with Mr. Lane to discuss new accommodation requests. Dkt. #28 (“Ruoff Decl.”)
10
     at ¶ 4; Dkt. #29 (“Booker Decl.”) at ¶ 4; Dkt. #34 (“Lane Decl.”) at ¶ 6. The content of this
11
     meeting was not memorialized in writing. The parties appear to agree that one of Mr. Lane’s
12
13   requests for accommodation was to “not go longer than two hours without a rest period.” Lane

14   Dep. at 90:22—92:14. Pursuant to the applicable collective bargaining agreement and state
15   law, cashiers are required to get a break after working three hours. Ruoff Decl. at ¶ 4(d). Fred
16
     Meyer’s practice was to relieve employees for breaks within a 30-minute window around the
17
     mid-point of a four-hour work period; that is, after the cashier had worked between one hour
18
19   and 45 minutes and two hours and 15 minutes. Id. Fred Meyer contends that Mr. Ruoff and

20   Ms. Booker said they could not guarantee the break would always occur before Mr. Lane has
21
     worked two hours, but that Fred Meyer’s managers would make their “best efforts” to relieve
22
     him before two hours had passed. Ruoff Decl. at ¶ 4(d); Dkt. #27 Dkt. #27 (“McCollough
23
24   Decl.”) at ¶ 4; Booker Decl. at ¶ 4(d). On the other hand, Mr. Lane contends that he was

25   granted his full request for this accommodation without exception. A genuine dispute exists as
26   to this material fact.
27
28

     ORDER DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT ON
     FAILURE TO ACCOMMODATE - 2
             According to the declaration of front-end manager Dalene McCullough, after this
 1
 2   meeting, Mr. Lane would sometimes work “a little more than two hours” because of increased

 3   customer traffic or because the store was short-staffed.       McCollough Decl. at ¶ 4.       Ms.
 4
     McCullough says she discussed with Mr. Lane “many times” that “it was not possible to
 5
     guarantee breaks at no more than two hours, but we would always make our best efforts.” Id.
 6
 7           This break issue became critical on April 2, 2015. According to Fred Meyer, Mr. Lane

 8   was terminated that day because he left work in the middle of his shift, which it interpreted as a
 9   voluntary resignation. Dkt. #19 (“Cassels Decl.”) at ¶ 3. Ms. McCullough states she worked
10
     four hours that day, until 6:30 p.m., and that the store was short-staffed and there was an
11
     unusually large number of customers at that time. McCullough Decl. at ¶ 9. Front-end
12
13   supervisor Nichole Lewis states that the store was short-staffed and much busier than usual

14   during her shift from 2:15 p.m. to 11:15 p.m. Dkt. #30 (“Lewis Decl.”) at ¶ 4. These
15   declarations do not describe how busy the lines for cashiers were at the exact time Mr. Lane left
16
     the store.
17
             Mr. Lane states that he felt nauseous and anxious that day “due to the stress of not being
18
19   timely relieved for my rest periods” consistent with his prior requests for accommodation. Dkt.

20   #22 at ¶ 2. The parties disagree on the basic fact of whether Mr. Lane had worked more or less
21
     than two hours before he got a break that day. Fred Meyer contends that Mr. Lane took a 50+
22
     minute break earlier that day based on electronic records for the self-checkout terminals. Dkt.
23
24   #26 at 7 (citing McCollough Decl. at ¶ 10; Dkt. #31-2 (electronic cash register records) and

25   Dkt. #31-3. Mr. Lane states via declaration that this was not the case, and argues that Fred
26   Meyer is simply misinterpreting data from the electronic record systems. See, e.g., Lane Decl.
27
     at ¶ 12 (“…the customer transaction logs submitted by Defendants are not timesheets nor time
28

     ORDER DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT ON
     FAILURE TO ACCOMMODATE - 3
     clocks, but logs of the customer transactions…”); and ¶ 14 (“While there may be a ‘break’ or
 1
 2   ‘gap’ in customer transactions on the single SCO register that I logged into with my Operator

 3   ID to activate the SCO Terminal, it does not mean that I am on a break.”).
 4
            At approximately 6:40 p.m., Mr. Lane informed his supervisor he was feeling sick and
 5
     needed a break, and that once he got one he went to the restroom and vomited. See Dkt. #22 at
 6
 7   ¶¶ 3–4; Lewis Decl. at ¶ 5–6. He apparently went home shortly thereafter, either informing the

 8   right people or failing to inform the right people that he was leaving due to feeling ill,
 9   depending on whose testimony is to be believed. He pleads both that he was terminated and
10
     that he was constructively discharged. See Complaint.
11
            Following his termination, Mr. Lane filed a grievance with his union, United Food and
12
13   Commercial Workers Union Local 21 (“Union”). The Union pursued the grievance through to

14   arbitration. The matter was heard before Arbitrator Howell L. Lankford on February 24, 2016.
15   See Dkt. #16-1. The Arbitrator ruled in favor of Fred Meyer and against Mr. Lane.
16
            Mr. Lane filed this action in state court on March 12, 2018. Dkt. #1-1. He asserts the
17
     following causes of action: disability discrimination and failure to accommodate in violation of
18
19   the Washington Law Against Discrimination (“WLAD”); retaliation in violation of the WLAD;

20   constructive discharge in violation of public policy; and intentional and negligent infliction of
21
     emotional distress. Id. This case was removed by Fred Meyer on April 3, 2018. Dkt. #1.
22
     Most of Mr. Lane’s claims have been addressed by the Court previously, see Dkt. #25; the
23
24   instant Motion addresses only the failure to accommodate claim.

25   //
26   //
27
     //
28

     ORDER DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT ON
     FAILURE TO ACCOMMODATE - 4
                                           III.    DISCUSSION
 1
 2      A. Legal Standard for Summary Judgment

 3          Summary judgment is appropriate where “the movant shows that there is no genuine
 4
     dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.
 5
     R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). Material facts are
 6
 7   those which might affect the outcome of the suit under governing law. Anderson, 477 U.S. at

 8   248. In ruling on summary judgment, a court does not weigh evidence to determine the truth of
 9   the matter, but “only determine[s] whether there is a genuine issue for trial.” Crane v. Conoco,
10
     Inc., 41 F.3d 547, 549 (9th Cir. 1994) (citing Federal Deposit Ins. Corp. v. O’Melveny &
11
     Meyers, 969 F.2d 744, 747 (9th Cir. 1992)).
12
13          On a motion for summary judgment, the court views the evidence and draws inferences

14   in the light most favorable to the non-moving party. Anderson, 477 U.S. at 255; Sullivan v. U.S.
15   Dep't of the Navy, 365 F.3d 827, 832 (9th Cir. 2004). The Court must draw all reasonable
16
     inferences in favor of the non-moving party. See O’Melveny & Meyers, 969 F.2d at 747, rev’d
17
     on other grounds, 512 U.S. 79 (1994). However, the nonmoving party must make a “sufficient
18
19   showing on an essential element of her case with respect to which she has the burden of proof”

20   to survive summary judgment. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
21
        B. Analysis
22
            A disabled employee may bring a cause of action under the WLAD for either disability
23
24   discrimination or for failure to accommodate his or her disability. Johnson v. Chevron U.S.A.,

25   Inc., 159 Wn. App. 18, 27-28, 244 P.3d 438, 443 (2010). To establish a prima facie case of
26   failure to accommodate, a plaintiff must show: “(1) the employee had a sensory, mental, or
27
     physical abnormality that substantially limited his or her ability to perform the job; (2) the
28

     ORDER DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT ON
     FAILURE TO ACCOMMODATE - 5
     employee was qualified to perform the essential functions of the job in question; (3) the
 1
 2   employee gave the employer notice of the abnormality and its accompanying substantial

 3   limitations; and (4) upon notice, the employer failed to affirmatively adopt measures that were
 4
     available to the employer and medically necessary to accommodate the abnormality.” Davis v.
 5
     Microsoft Corp., 149 Wn.2d 521, 532, 70 P.3d 126 (2003) (emphasis, quotation and citation
 6
 7   omitted). For purposes of this Motion, Fred Meyer concedes most of these elements are

 8   present, contesting only that it failed to affirmatively adopt available measures to accommodate
 9   Mr. Lane’s disability. Dkt. #26 at 13.
10
            Fred Meyer’s first approach to this question is to highlight all of its other successful
11
     accommodations for Mr. Lane, and to gloss over its alleged failure on April 2, 2015, to
12
13   accommodate the specific request above—that Mr. Lane be provided a break before he worked

14   two straight hours. See, e.g., id. at 11 (Fred Meyer frames the question as “[w]hether [Fred
15   Meyer] failed to reasonably accommodate Lane by making its best efforts to get him out on
16
     breaks before he worked more than two hours and 95% of the time Lane was relieved for
17
     breaks before he had worked more than two hours.”). The Court notes that, even if Fred Meyer
18
19   did an exemplary job accommodating Mr. Lane’s other requests for accommodation, if Mr.

20   Lane’s testimony is ultimately to be believed, the failure to accommodate this one request was
21
     serious enough to lead him to vomit in the bathroom, require him to leave work, and ultimately
22
     led to his termination. The Court therefore is not interested in weighing other successful
23
24   accommodations against this one request for accommodation. A genuine dispute as to this one

25   request for accommodation is sufficient to prevent summary judgment on this claim.
26          Fred Meyer next asserts that Mr. Lane did not actually work longer than two hours
27
     before a break on April 2, 2015, citing records of cash register transactions. Dkt. #26. As
28

     ORDER DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT ON
     FAILURE TO ACCOMMODATE - 6
     stated above, Mr. Lane contests the usefulness of these records and argues that “Defendant’s
 1
 2   own records show that extensive periods of inactivity on the reports is common.” Dkt. #32 at

 3   13–15.1 Fred Meyer contests Mr. Lane’s assessment of gaps in the transactions record. See
 4
     Dkt. # 36 at 4–5. Of course, Mark Lane also states via deposition that he did work longer than
 5
     two hours before a break that day. At this stage, the Court must view all evidence and draw all
 6
 7   inferences in the light most favorable to the non-moving party.                         Assuming a favorable

 8   credibility determination, the Court could believe Mr. Lane’s testimony over the record of cash
 9   register transactions, which are not the same thing as a punch clock. The Court finds that a
10
     genuine dispute as to these facts exist, and that this issue cannot be resolved on summary
11
     judgment.
12
13            Finally, Fred Meyer asserts that even if it failed to provide Mr. Lane a break within two

14   hours, such an accommodation—or satisfying it 100% of the time—is not reasonable as a
15   matter of law. Dkt. #26 at 12 (“the law requires a reasonable accommodation, not a perfect
16
     one, and [Fred Meyer] was not required to waive essential job duties or operational standards as
17
     an accommodation for Lane.”). Fred Meyer cites Washington law for the proposition that an
18
19   employee is not entitled to get a specific requested accommodation, and that an employer need

20   only reasonably accommodate the disability. Id. at 13 (citing Griffith v. Boise Cascade, Inc.,
21
     111 Wn. App. 436, 443, 45 P.3d 589 (2002); Pulcino v. Federal Express Corp., 141 Wn.2d
22
     629, 643, 9 P.3d 787 (2000)). Fred Meyer correctly points out that reasonable accommodation
23
24
25
     1
       Fred Meyer contests Mr. Lane’s foundation to assess these electronic transaction records and moves to strike
26   certain paragraphs of his declaration. Dkt. #36 at 2. The Court finds that this issue is essentially moot as the Court
     can find a genuine dispute as to when Mr. Lane took breaks by relying solely on Mr. Lane’s testimony as to his
27   memory of that day. However, to the extent necessary, the Court finds that Mr. Lane is qualified to comment at
     least on the time stamps of activity contained in these records and the presence of gaps in activity. The Court need
28   not address Fred Meyer’s motion to strike references to a post-arbitration legal brief as the Court has not relied on
     such exhibit or arguments.

     ORDER DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT ON
     FAILURE TO ACCOMMODATE - 7
     does not require an employer to waive essential job functions or waive service or performance
 1
 2   standards. Id. at 14 (citing Davis, 149 Wn.2d at 533–34).

 3            The problem with these arguments is that Fred Meyer is currently asking the Court to
 4
     determine the reasonableness of this accommodation as a matter of law rather than a matter of
 5
     fact. The Court is not able to rule as a matter of law that providing regular breaks for Mr. Lane
 6
 7   would have jeopardized Fred Meyer’s ability to meet its service or performance standards.

 8   Such a question is mired in questions of fact.2 The Court refuses to find that occasionally
 9   working over two hours was an essential job function for Mr. Lane—it is a remaining genuine
10
     dispute whether Fred Meyer agreed to waive this job function on March 4, 2014.
11
              In its Reply brief, Fred Meyer also argues that “it is immaterial to this motion what was
12
13   said in the March 2014 meeting,” because “it is undisputed that in the year following that

14   meeting, Lane was told many times that [Fred Meyer managers] would make their best efforts
15   to relieve him before he worked more than two hours consistent with the needs of the business,
16
     but could not guarantee it.” Dkt. #36 at 10. The Court disagrees. Disabled employees should
17
     be able to rely on their employer’s promise to accommodate their disability. If Mr. Lane was
18
19   offered a reasonable accommodation in a meeting with HR, but was later told by his manager

20   that Fred Meyer could not guarantee this accommodation, and was repeatedly not provided this
21
     accommodation, this does not alone waive Mr. Lane’s rights under the WLAD to that
22
     accommodation. The right to reasonable accommodations for disabilities is guaranteed by law,
23
     2
       For example, Fred Meyer argues that “[a]s with any retail operation, [Fred Meyer] has customer service standards
24   that include factors such as how long customers are required to wait in line to check out…. An obvious key factor
     in keeping customers from waiting too long to checkout is the number of registers that are open and operating,
25   which is a function of the number of cashiers present and providing service to the customers.” Dkt. #26 at 15.
     Later, Fred Meyer argues that “[i]t would not be a reasonable accommodation to require FMS to have its other
26   cashiers stop assisting a customer in the middle of a transaction, or close down a register with a line of customers
     waiting in order to relieve Lane by his imposed deadline of two hours.” Id. at 15. This line of argument relies on
27   several assumptions of fact, such as the unavailability of other cashiers on duty, the unavailability of other cashiers
     in the store but not on duty, the unavailability of other cashiers who were not in the store that day for a variety of
28   reasons, and Fred Meyer’s inability to hire more cashiers to work at any given time. The record is simply too thin
     to support these factual assumptions.

     ORDER DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT ON
     FAILURE TO ACCOMMODATE - 8
     not by Fred Meyer. The fact that Fred Meyer repeatedly failed to satisfy an allegedly agreed-to
 1
 2   accommodation should not be used against an employee as evidence that the accommodation

 3   had become watered down.
 4
             Given all of the above, numerous genuine disputes as to material facts preclude
 5
     summary judgment. Fed. R. Civ. P. 56(a). The Court will deny this motion. This claim
 6
 7   remains for trial.

 8                                        IV.    CONCLUSION
 9           Having reviewed the relevant briefing, attached declarations, and the remainder of the
10
     record, the Court hereby finds and ORDERS that Defendants’ Motion for Summary Judgment
11
     Regarding Failure to Accommodate Claim, Dkt. #26, is DENIED.
12
13
14           DATED this 9 day of May, 2019.
15
16
17
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28

     ORDER DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT ON
     FAILURE TO ACCOMMODATE - 9
